Rudkin, J.
— The record in this case presents a peculiar state of facts. The action was instituted against the Northwestern Dairy Company, alleged to be a corporation organized and existing under the laws of this state, to remove a cloud from the title to certain real property in King county, arising from or caused by an execution sale and sheriff’s deed. The answer of the defendant consisted of denials and a cross-complaint, alleging title in the defendant under the execution sale and sheriff’s deed, and praying judgment for the restitution of the premises and for damages for use and occupation. The cross-complaint further alleged that the defendant was a corporation organized and existing under the laws of the state of Oregon, and had filed its articles of incorporation in the office of the secretary of state in this state, and paid its annual license fee last due. A demurrer to the answer and cross-complaint was interposed on the ground, among others, that- the Oregon corporation was not a party to the action. This demurrer was sustained, and thereafter a motion to strike the same answer on the same ground was interposed and sustained. What there was left to strike, after the demurrer to the answer was sustained, we are not advised, but such is the state- of the record brought here. After striking the answer, the court gave judgment against the Oregon corporation for costs, and from that judgment, the present appeal is prosecuted.
A motion to dismiss the appeal was interposed in this court on the ground that no notice of the appeal was served on the Washington corporation, but that motion was denied, for the reason that, in the opinion of this court, there was but one corporation in the case. Beebe v. Northwestern Dairy Co., 61 Wash. 294, 112 Pac. 365. That decision is also de*166cisive of the question here presented. For if there was but one corporation, it was error to sustain the demurrer and strike the answer on the ground that there were two separate and distinct eoporations. Of course, if it should appear oh the trial that there was a Washington corporation, and that corporation was sued and served with process, the Oregon corporation has no standing in court. But if it should appear, as seems to be the fact, that there is but one corporation, and that corporation is the Oregon corporation doing business in this state, and that corporation was sued and served with process, it has a clear and unquestionable right to appear and defend the action.
The judgment is therefore reversed, and the cause remanded with directions to overrule the demurrer and the motion to strike, and for further proceedings in the cause not inconsistent with this opinion.
Dunbar, C. J., Chadwick, Crow, and Morris, JJ., concur.